10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

CAROL ANN MOSES #164193
Attorney at Law
7636 N. Ingram Avenue, Suite 104

Fresno, cA 93711 F
Telephone: (559) 449-9069 li §

Facsimile: (559) 513-8530 ~

Attomey for Defendant,
ABRAHAM LEE

  

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No.: 1:18-cr-00168-LJ 0 SKO
Plainfiff, STIPULATION FOR MODIFICATION
OF PRETRIAL RELEASE CONDITIONS
V' FOR ABRAHAM LEE;
ABRAHAM LEE, AND ORDER THEREON
Defendant.

 

 

II IS HBREBY STIPULATED by and between the Defendant Abraham Lee, his attorney of
record Carol Moses and the attorney for the government Jeffrey Spivak, that the Pretrial Conditions of

Release for Abraham Lee be modified as follows:

 

The condition that Mr. Lee reside with his sister is to be removed, andrl replaced with:

“You shall reside ata location approved by the Pretrial Services Officer and not move or absent
yourself from this residence for more than 24 hours without the prior approval of the Pretrial Services
Offlcer.”

The Pretrial Services Officer Darryl Walker approves of this Modification of Pretrial
Conditions. l

Mr. Lee recently completely 180 days in the Westcare Facility and continues to remain
sTiPUL,ATIoN & PROPOSED 0RDER FOR

MODlFICATION OF PRETRIAL RELEASE
CONDITIONS

 

F_,M ,

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

.'\

committed to his sobriety. Mr. Lee will reside at a Sober'Living Home (Life House Recovery Homes) in

Stockton, California. Mr. Lee is employ
A Plea Offer has been extended
March 18, 2019 and there is a trial date
history, all of Which is very old. He has
Mr. Lee respectfully requests th
as stated above.

5
Dated: March 11, 2019

Dated: March ll, 2019

Dated: March ll, 2019

GOOD CAUSE APPEARING,

ed full time.

by the government There is a Status Conference scheduled for
set for October 29, 2019. Mr. Lee has very minimal criminal
no history of failing to appear.

is Court grant the Modification of Pretrial Conditions of Release

/s/ Carol Ann Moses
CAROL ANN MOSES

Attorney for Defendant,
ABRAHAM LEE

/s/Jeffrey A. Spivak
JEFFREY A. SPIVAK

Assistant United States Attorney

/s/Darrvl Walker
DAR.RYI., WALKER
United States Pretrial Services Offlcer

ORDER

the above request for Modiiication of Pretrial` Release

Conditions for Defendant ABRAHAM LEE in case number 1:18-cr-000168-LJO-SKO, such that

Defendant Abraham Lee “shall reside a

move or absent himself from this reside

t a location approved by the Pretrial Services Oft`icer and not

nce for more than 24 hours Without the prior approval of the

Pretrial Services Officer,” is hereby accepted and adopted as the Order of this Court.

I'I` IS‘ SO ORDERED.

DATED.- 3/ “ l l 01

STIPULAT[ON & PROPOSED ORDER FOR
MODIFICATION OF PRETRIAL RELEASE
CONDITIONS

567/dx

ERICA P. GROSJEAN
UNITED STATES MAGISTRATE JUDGE

 

 

 

